Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that, at or about the date of ex*525portation of the involved merchandise, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, at the value found by the appraiser, less 25 per centum of the net unit invoice prices, plus packing, as invoiced.
Accepting this stipulation as a statement of fact, I find the proper export value of the merchandise covered by this appeal, consisting of 543lit yards of netting, to be the appraised value, less 25 per centum of the net unit invoice prices, plus packing, as invoiced. Judgment will be rendered accordingly.